Exhibit 99.2 Chicago, IL – July 25, 2017 - Equity Residential (NYSE: EQR) today reported results for the quarter and six months ended June 30, 2017.All per share results are reported as available to common shares/units on a diluted basis. Second Quarter 2017 Earnings Per Share (EPS) for the second quarter of 2017 was $0.53 compared to $0.59 in the second quarter of 2016.The difference is due primarily to lower gains on sales of non-operating properties in the second quarter of 2017, which was partially offset by higher gains on sales of operating properties in the second quarter of 2017. Six Months Ended June 30, 2017 EPS for the six months ended June 30, 2017 was $0.92 compared to $10.36 in the six months ended June 30, 2016.The difference is due primarily to $9.58 per share in higher property sale gains as a result of the Company’s significant property sales activity in 2016, higher gains on sales of non-operating assets in 2016, partially offset by higher debt extinguishment costs in 2016. Same Store Results On a same store second quarter to second quarter comparison, which includes 71,354 apartment units, revenues increased 2.1%, expenses increased 4.1% and net operating income (NOI) increased 1.3%. Average Rental Rate increased 2.5% and occupancy decreased 0.4% to 95.8%. On a same store six-month to six-month comparison, which includes 70,400 apartment units, revenues increased 2.3%, expenses increased 3.9% and NOI increased 1.7%. Average Rental Rate increased 2.5% and occupancy decreased 0.1% to 95.9%. Investment Activity During the second quarter of 2017, the Company acquired one consolidated apartment property in Seattle, consisting of 136 apartment units, for a purchase price of approximately $57.0 million at an Acquisition Capitalization Rate of 5.0%.Also during the second quarter, the Company sold two consolidated apartment properties, consisting of 600 apartment units, for an aggregate sale price of approximately $219.1 million at a weighted average Disposition Yield of 5.0% and generating an Unlevered IRR of 12.5%. In the first six months of 2017, the Company acquired the apartment property described above and sold three consolidated apartment properties, consisting of 904 apartment units, for an aggregate sale price of approximately $266.7 million at a weighted average Disposition Yield of 5.3% and generating an Unlevered IRR of 14.1%. During the first six months of 2017, the Company also sold one land parcel located in New York City for a sale price of approximately $33.5 million. Glossary of Terms and Definitions To improve comparability and enhance disclosure, the Company has a glossary of defined terms and related reconciliations of Non-GAAP financial measures on pages 13 through 15 of this release. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements and information within the meaning of the federal securities laws.These statements are based on current expectations, estimates, projections and assumptions made by management.While Equity Residential’s management believes the assumptions underlying its forward-looking statements are reasonable, such information is inherently subject to uncertainties and may involve certain risks, including, without limitation, changes in general market conditions, including the rate of job growth and cost of labor and construction material, the level of new multifamily construction and development, competition and local government regulation.Other risks and uncertainties are described under the heading “Risk Factors” in our Annual Report on Form 10-K and subsequent periodic reports filed with the Securities and Exchange Commission (SEC) and available on our website, www.equityapartments.com.Many of these uncertainties and risks are difficult to predict and beyond management’s control.Forward-looking statements are not guarantees of future performance, results or events.Equity Residential assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. 1 Equity Residential Consolidated Statements of Operations (Amounts in thousands except per share data) (Unaudited) SixMonthsEndedJune30, Quarter Ended June30, REVENUES Rental income $ Fee and asset management Total revenues EXPENSES Property and maintenance Real estate taxes and insurance Property management General and administrative Depreciation Total expenses Operating income Interest and other income Other expenses ) Interest: Expense incurred, net ) Amortization of deferred financing costs ) Income before income and other taxes, (loss) from investments in unconsolidated entities, net gain (loss) on sales of real estate properties and land parcels and discontinued operations Income and other tax (expense) benefit ) (Loss) from investments in unconsolidated entities ) Net gain on sales of real estate properties Net gain (loss) on sales of land parcels ) — Income from continuing operations Discontinued operations, net — ) — 35 Net income Net (income) attributable to Noncontrolling Interests: Operating Partnership ) Partially Owned Properties ) Net income attributable to controlling interests Preferred distributions ) Net income available to Common Shares $ Earnings per share – basic: Income from continuing operations available to Common Shares $ Net income available to Common Shares $ Weighted average Common Shares outstanding Earnings per share – diluted: Income from continuing operations available to Common Shares $ Net income available to Common Shares $ Weighted average Common Shares outstanding Distributions declared per Common Share outstanding $ 2 Equity Residential Consolidated Statements of Funds From Operations and Normalized Funds From Operations (Amounts in thousands) (Unaudited) SixMonthsEndedJune30, Quarter Ended June30, Net income $ Net (income) attributable to Noncontrolling Interests – Partially Owned Properties ) Preferred distributions ) Net income available to Common Shares and Units Adjustments: Depreciation Depreciation – Non-real estate additions ) Depreciation – Partially Owned Properties ) Depreciation – Unconsolidated Properties Net (gain) on sales of unconsolidated entities - operating assets ) — — — Net (gain) on sales of real estate properties ) Discontinued operations: Net (gain) on sales of discontinued operations — ) — — FFO available to Common Shares and Units Adjustments: Asset impairment and valuation allowances — Write-off of pursuit costs Debt extinguishment (gains) losses, including prepayment penalties, preferred share redemptions and non-cash convertible debt discounts 98 67 (Gains) losses on sales of non-operating assets, net of income and other tax expense (benefit) Other miscellaneous items ) ) ) Normalized FFO available to Common Shares and Units $ FFO $ Preferred distributions ) FFO available to Common Shares and Units $ Normalized FFO $ Preferred distributions ) Normalized FFO available to Common Shares and Units $ See pages 13 through 15 for the definitions of non-GAAP financial measures and other terms. 3 Equity Residential Consolidated Balance Sheets (Amounts in thousands except for share amounts) (Unaudited) June30, December31, ASSETS Investment in real estate Land $ $ Depreciable property Projects under development Land held for development Investment in real estate Accumulated depreciation ) ) Investment in real estate, net Cash and cash equivalents Investments in unconsolidated entities Deposits – restricted Escrow deposits – mortgage Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Mortgage notes payable, net $ $ Notes, net Line of credit and commercial paper Accounts payable and accrued expenses Accrued interest payable Other liabilities Security deposits Distributions payable Total liabilities Commitments and contingencies Redeemable Noncontrolling Interests – Operating Partnership Equity: Shareholders' equity: Preferred Shares of beneficial interest, $0.01 par value; 100,000,000 shares authorized; 745,600 shares issued and outstanding as of June30, 2017 and December31, 2016 Common Shares of beneficial interest, $0.01 par value; 1,000,000,000 shares authorized; 367,298,765 shares issued and outstanding as of June30, 2017 and 365,870,924 shares issued and outstanding as of December31, 2016 Paid in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total shareholders’ equity Noncontrolling Interests: Operating Partnership Partially Owned Properties Total Noncontrolling Interests Total equity Total liabilities and equity $ $ 4 Equity Residential Portfolio as of June30, 2017 Properties ApartmentUnits Wholly Owned Properties Master-Leased Properties - Consolidated 3 Partially Owned Properties - Consolidated 17 Partially Owned Properties - Unconsolidated 2 Portfolio Rollforward Q2 2017 ($ in thousands) Properties Apartment Units Purchase Price Acquisition Cap Rate 3/31/2017 Acquisitions: Consolidated: Rental Properties 1 $ % Sales Price Disposition
